       Case 3:21-cv-00220 Document 1 Filed on 08/20/21 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

 CRYSTAL WILLIAMS                                 §
                                                  §
 VS.                                              §                           CIVIL ACTION NO.
                                                  §
 WALMART, INC. AND                                §          DEFENDANT DEMANDS A JURY
 WAL-MART STORES TEXAS, LLC                       §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Defendant WAL-MART STORES TEXAS, LLC (“Walmart”), incorrectly

referred to as Walmart, Inc., and files this Notice of Removal, pursuant to 28 U.S.C. §§ 1441 and

1446, removing the above-captioned case from the 412th Judicial District Court, Brazoria County,

Texas, to the United States District Court for the Southern District of Texas, Galveston Division.

                                             I.
                                       RELEVANT FACTS

       1.      Plaintiff Crystal Williams claims she slipped and fell on an unknown condition on

of floor of a Walmart store located at 10505 Broadway Street, Pearland, Texas on July 15, 2019.

See Pl.’s Orig. Pet. (Ex. A) at ¶ 11. Plaintiff asserts claims of negligence and premises liability.

See id. at ¶ ¶ 14-29. Plaintiff’s lawsuit expressly alleges that she is seeking damages of over

$200,000.00 but no more than $100,000.00. See id. at ¶ 6.

       2.      Plaintiff served Walmart with her Original Petition on July 21, 2021.

                                               II.
                                          THE PARTIES

       3.      Plaintiff Crystal Williams pleaded that she resides in Texas. See Ex. A at ¶ 2. As

such, Plaintiff is a citizen of the State of Texas for diversity removal purposes.
       Case 3:21-cv-00220 Document 1 Filed on 08/20/21 in TXSD Page 2 of 5




        4.      Plaintiff sued Wal-Mart Stores Texas, LLC. Defendant Wal-Mart Stores Texas,

LLC is now and was at the time of filing of this action a Delaware Limited Liability Company

with its principal place of business in Arkansas. The citizenship of an LLC is the same as the

citizenship of all of its members. Harvey v. Grey Wolf Drilling, Co., 542 F.3d 1077, 1080 (5th

Cir. 2008). Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores Texas,

LLC.

        5.      Wal-Mart Real Estate Business Trust is a statutory business trust organized under

the laws of the State of Delaware with its principal place of business in Arkansas. The citizenship

of a statutory trust is the citizenship of its members, which includes its shareholders. Americold

Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016 (2016); Bynane v. Bank of New York

Mellon for CWMBS, Inc. Asset-Backed Certificates Series 2006-24, 866 F.3d 351, 358 (5th Cir.

2017). The sole unit/shareholder of Wal-Mart Real Estate Business Trust is Wal-Mart Property

Co.

        6.      A corporation is “‘a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.’” MidCap

Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019) (quoting 28 U.S.C. §

1332(c)(1)). Wal-Mart Property Co. is an incorporated entity under the laws of the State of

Delaware with its principal place of business in Arkansas. Therefore, Wal-Mart Property Co. is a

citizen of Delaware and Arkansas. Accordingly, for diversity purposes, Defendant Wal-Mart

Stores Texas, LLC is a citizen of Delaware and Arkansas.




Defendant’s Notice of Removal                                                              Page 2 of 5
       Case 3:21-cv-00220 Document 1 Filed on 08/20/21 in TXSD Page 3 of 5




                                            III.
                                    BASIS FOR REMOVAL

        7.      Walmart removes this case to federal court because there is complete diversity of

citizenship between the parties and the amount in controversy is greater than $75,000, exclusive

of interest and costs. See 28 U.S.C. § 1332(a).

A. There is complete diversity of citizenship.

        8.      There is complete diversity of citizenship, see 28 U.S.C. §§ 1332, 1441, between

the Texas Plaintiff and the out-of-state defendant, Walmart, which is a citizen of Delaware and

Arkansas.

B. The amount in controversy requirement is met.

        9.      A removing party may establish that the amount in controversy exceeds $75,000

by showing the non-removing party explicitly sought damages over $75,000. See Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 881 (5th Cir. 2000). Here, Plaintiff’s lawsuit expressly pleaded

that she seeks monetary relief from her lawsuit over $200,000.00 but not more than $1,000,000.00.

See Ex. A at ¶ 6.

C. This removal is timely and venue is proper.

        10.     This Notice of Removal is being filed within 30 days of service of Plaintiff’s

lawsuit on Walmart, and within one year of the commencement of this action. It is therefore timely.

Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court where the action

is pending is in this District.

D. Procedural requirements for removal are satisfied

        9.      Upon filing of this Notice of Removal of the cause, Walmart gave written notice of

the filing to Plaintiff and her counsel as required by law. A copy of this Notice is also being filed

with the Clerk of the Court of the 412th Judicial District Court, Brazoria County, Texas, where this



Defendant’s Notice of Removal                                                              Page 3 of 5
       Case 3:21-cv-00220 Document 1 Filed on 08/20/21 in TXSD Page 4 of 5




cause was originally filed. A copy of all processes, pleadings, and orders has been filed separately

with this Court pursuant to 28 U.S.C. § 1446(a).

                                         IV.
                                CONCLUSION AND PRAYER

        10.     Based on the foregoing, Walmart has established that the amount in controversy

exceeds $75,000.00 and that diversity of citizenship exists between the parties in this case.

Therefore, removal is proper in this case.



                                                     Respectfully submitted,

                                                     BUSH & RAMIREZ, PLLC

                                                     /s/ John A. Ramirez
                                                     John A. Ramirez
                                                     State Bar No. 00798450
                                                     Federal ID No. 21280
                                                     Marmar Kahkeshani
                                                     TBN: 24081896
                                                     FBN: 2906620
                                                     5615 Kirby Drive, Suite 900
                                                     Houston, Texas 77005
                                                     Telephone: (713) 626-1555
                                                     Facsimile: (713) 622-8077
                                                     jramirez.atty@bushramirez.com
                                                     mkahkeshani.atty@bushramirez.com

                                                     ATTORNEYS FOR DEFENDANT,
                                                     WAL-MART STORES TEXAS, LLC




Defendant’s Notice of Removal                                                             Page 4 of 5
       Case 3:21-cv-00220 Document 1 Filed on 08/20/21 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all interested
counsel of record in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 20th day of
August 2021.

        Rahlita D. Thornton
        Thornton Esquire Law Group PLLC
        3730 Kirby #1200
        Houston, Texas 77098
        service@thorntonesquirelawgroup.com

                                                     /s/ John A. Ramirez
                                                   John A. Ramirez




Defendant’s Notice of Removal                                                        Page 5 of 5
